Exhibit 10.1



EMPLOYMENT AGREEMENT



          THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made this 24th day of
March 2014 by and between W. Bryan Hill, an individual resident of the State of
Texas (the “Executive”), residing at 512 Shelton Dr., Colleyville, TX 76034 and
RealPage, Inc., a Delaware company (the “Employer”), located at 4000
International Parkway, Carrollton, TX 75007. The Effective Date of this
Agreement shall be May 15, 2014.

          WHEREAS, there has been no disruption in the employment relationship,
and the Parties desire to enter into this Agreement setting forth the terms and
conditions of the employment relationship between Executive and Employer; and

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements set forth below, the parties hereby agree as follows:

1.        Employment and Consideration. Employer hereby agrees to employ
Executive, and Executive hereby accepts such employment, on the terms and
conditions hereinafter set forth.  In consideration of the promises of Executive
contained in this Agreement, the Company agrees to employ Executive, and to
provide Executive with confidential information of the Company necessary for the
performance of his position.  

2.        Employment Screening.  Executive has successfully completed a
pre-employment consumer report verification, and the Employer new hire
paperwork, each of which was to be conducted in accordance with applicable state
and/or federal law.  Executive understands and agrees that he will be subject to
Employer’s general policies and practices concerning applicants for senior
executive positions and new senior executive employees.

3.        Employment Period.  The period during which Executive shall furnish
services to Employer hereunder (the “Employment Period”) shall commence on the
Effective Date and shall end on the Date of Termination (as defined in Section
8(b) below).  Nothing in this Section shall limit the right of Employer or
Executive to terminate Executive’s employment hereunder on the terms and
conditions set forth in Section 7 hereof.

4.        Position and Duties.

          (a)       Office; Reporting; Duties.  During the Employment Period,
Executive shall serve as Executive Vice President, Chief Financial Officer and
Treasurer of Employer. Executive shall report directly to the Chief Executive
Officer or such other executive as the Chief Executive Officer of RealPage shall
designate (“Supervisory Executive”).  Executive shall have those powers, duties
and perquisites consistent with a senior management position and such other
powers and duties as may be prescribed by the Supervisory Executive, provided
that such other powers and duties are consistent with the scope, dignity and
perquisites of Executive’s position within the management structure of RealPage.

1

--------------------------------------------------------------------------------





          (b)       Commitment of Full Time Efforts.  Executive agrees to devote
substantially his full working time, attention and energies to the performance
of his duties for Employer, provided, however, that it shall not be a violation
of this Agreement for Executive to (i) serve on civic or charitable boards or
committees, (ii) serve on corporate boards or committees, with the prior consent
of Employer, which consent shall not be unreasonably withheld, and (iii) give
speeches and make media appearances in his individual capacity to discuss
matters of public interest (so long as such shall not involve any illegal
conduct), so long as the foregoing activities comply with the RealPage, Inc.
Code of Business Conduct and Ethics and do not interfere materially with the
performance of Executive’s responsibilities for Employer.

5.        Place of Performance.  Executive shall perform his duties for Employer
from the offices of Employer, located at 4000 International Parkway, Carrollton,
Texas  75007 or such other locations within a twenty-five (25) mile radius of
such Place of Performance.

6.        Compensation and Related Matters.

          (a)       Base Salary.  As compensation for the performance by
Executive of his obligations hereunder, during the Employment Period, Employer
shall pay Executive a base salary at a rate not less than TWENTY-EIGHT THOUSAND
SIX HUNDRED THREE HUNDRED AND THIRTY THREE DOLLARS AND THIRTY-THREE CENTS
($28,333.33 U.S.) per month, or THREE HUNDRED FOURTY THOUSAND DOLLARS ($340,000
U.S.) on an annualized basis (the base salary, at the rate in effect from time
to time, is hereinafter referred to as the “Base Salary”).  Base Salary shall be
paid in approximately equal installments in accordance with Employer’s customary
payroll practices and legal requirements regarding withholding and
deductions.  During the Employment Period, the Base Salary shall be reviewed no
less frequently than annually (commencing in 2015) to determine whether or not
the same should be adjusted in light of the duties, responsibilities and
performance of Executive and other relevant factors.  

          (b)       Annual Bonus.  Executive shall be eligible for an annual
bonus under the terms of the RealPage Management Incentive Plan (“MIP Target”)
of 50% of his Base Salary for achievement of MIP Target at 100%. The performance
criteria shall be as established by the Compensation Committee of Employer's
Board of Directors.  To be eligible for the Annual Bonus, Executive must be
employed by Employer on December 31 of the year with regard to which the Annual
Bonus is applicable and must be employed on the date the Annual Bonus is
paid.  Annual Bonuses shall be paid according to the RealPage Management
Incentive Plan.

          (c)       Equity Grants.  Under the terms and conditions of the
RealPage, Inc. Amended and Restated 2010 Equity Incentive Plan (the “Plan”) and
subject to Compensation Committee approval, Executive, shall be granted an
option to purchase 15,000 shares of RealPage common stock (Stock Option Grant”),
pursuant to a Notice of Stock Option Grant in the form attached as Exhibit I
hereto; and 7,500 shares of RealPage restricted stock (“Restricted Stock Grant”)
pursuant to a Restricted Stock Agreement in the form attached as Exhibit II
hereto. In addition, all prior equity grants shall be amended to provide for an
acceleration of vesting upon a change in control, death or disability.

2

--------------------------------------------------------------------------------





          (d)       Expenses and Vacations.  Employer, according to its standard
travel policy, shall reimburse Executive for all reasonable, in-policy business
expenses upon the presentation of itemized statements of such
expenses.  Executive shall be entitled to three (3) weeks paid vacation per
year, in accordance with Employer’s vacation policy and practice applicable to
senior executives of Employer.

          (e)       Fringe Benefits and Perquisites.  During the Employment
Period, Employer shall make available to Executive all the fringe benefits and
perquisites that are made available to other senior executives of Employer,
including an additional $3500 payment towards medical expenses.

          (f)       Other Benefits.  During the Employment Period, Executive
shall be eligible to participate in all other employee welfare benefit plans and
other benefit programs (including group life insurance, medical and dental
insurance, and accident and disability insurance) made available generally to
employees or senior executives of RealPage.

7.        Termination.  Executive’s employment hereunder may be terminated under
the following circumstances, in each case subject to the provisions of this
Agreement:

(a)       Death.  Executive’s employment hereunder shall terminate upon his
death.

(b)       Disability.  If, as a result of Executive’s incapacity due to physical
or mental condition and, if reasonable accommodation is required by law, after
any reasonable accommodation, Executive shall have been absent from his duties
hereunder on a full-time basis (i) for a period of six consecutive months or
(ii) for shorter periods aggregating six months during any twelve month period,
and, in either case, within thirty (30) days after written Notice of Termination
(as described in Section 8(a) hereof) is given, Executive shall not have
returned to the performance of his duties hereunder on a full-time basis,
Employer may terminate Executive’s employment hereunder for “Disability.”

 (c)       Cause.  Employer may terminate Executive’s employment hereunder for
Cause.  In the event of a termination under this Section 7(c), the Date of
Termination shall be the date set forth in the Notice of Termination.  For
purposes of this Employment Agreement, “Cause” means the occurrence of any of
the following events which are not cured by Executive within ten (10) days after
receipt of written notice of such alleged cause from Employer or, if such event
cannot be corrected within such ten (10) day period, if Executive does not
commence to correct such default within said ten (10) day period and thereafter
diligently prosecute the correction of same to completion within a reasonable
time, provided, however, for no period greater than thirty (30) days: (i)
Executive’s conviction for any acts of fraud or breach of trust or any felony
criminal acts; (ii) Executive’s making a materially false written statement to
Employer’s auditors or legal counsel; (iii) Executive’s material falsification
of any corporate document or form; (iv) any material breach by Executive of any
Employer published policy received and acknowledged by Executive in writing; (v)
any material breach by Executive of the provisions of this Employment Agreement;
(vi) Executive’s making a material misrepresentation of fact or omission to
disclose material facts in relation to transactions occurring in the business
and financial matters of Employer; or (vii) Executive’s failure—in the sole
opinion of Employer--to perform Executive’s duties which failure has not been
cured within ten (10) days after written notice thereof has been given by
Employer to Executive specifying the failure to perform alleged to give rise to
Cause, provided that Employer shall be required to give only one notice as to a
particular type of failure.

3

--------------------------------------------------------------------------------





(d)       Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean, without Executive’s written consent: (i) there is a material reduction of
the level of Executive’s compensation (excluding any bonuses), (ii) there is a
material reduction in Executive’s overall responsibilities or authority, or
scope of duties, it being understood that a reduction in Executive’s
responsibilities or authority following a Change of Control shall not constitute
Good Reason unless there also occurs a demotion in Executive’s title or
position; or (iii) a material change in the geographic location at which
Executive must perform his services (except as provided in Section 5 above);
provided, that in no instance will the relocation of Executive to a facility or
a location of ten (10) miles or less from Executive’s then current office be
deemed material for purposes of this Agreement.  

In the event of a resignation for Good Reason, Executive must provide Employer
with written notice of the acts or omissions constituting the grounds for Good
Reason within ninety (90) days of the initial existence of the grounds for Good
Reason and a reasonable opportunity for the Company to cure the conditions
giving rise to such Good Reason, which shall not be less than thirty (30) days
following the date of notice from Executive.  If Employer cures the conditions
giving rise to such Good Reason within thirty (30) days of the date of such
notice, Executive will not be entitled to severance payments and/or benefits
contemplated by Section 9(a) above if Executive thereafter resigns from Employer
based on such grounds.  

(e)       Other Terminations.  Notwithstanding the foregoing provisions,
Employer may terminate Executive’s employment at any time, for any reason, with
or without cause, and Executive may terminate his employment at any time, with
or without cause, in accordance with applicable state and federal law.  The
parties acknowledge that Executive is an at-will employee of Employer.

8.        Termination Procedure.

(a)       Notice of Termination.  Any termination of Executive’s employment by
Employer or by Executive (other than termination pursuant to Section 7(a) hereof
or through expiration of the Term) shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 15.

(b)       Date of Termination.  “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of his death, (ii)
if Executive’s employment is terminated pursuant to Section 7(b), thirty (30)
days after Notice of Termination is given (provided that Executive shall not
have returned to the performance of his duties on a full-time basis during such
thirty (30) day period), (iii) if Executive’s employment is terminated pursuant
to Section 7(c), the date specified in the Notice of Termination, (iv) if
Executive terminates his employment for Good Reason, ten (10) days after Notice
of Termination if Employer’s breach shall be uncured, and (v) if Executive’s
employment is terminated pursuant to Section 7(e), immediately upon written
notice delivered by the terminating party to the other, unless such notice
designates a different termination date.

4

--------------------------------------------------------------------------------





9.        Compensation Upon Termination.

 (a)       Death; Disability; Termination By Employer without Cause or By
Executive for Good Reason.  If Executive’s employment is terminated by reason of
his death or Disability or by Employer without Cause or by Executive for Good
Reason, Employer shall pay to Executive (or his legal representatives or estate
or as may be directed by the legal representatives of his estate, as the case
may be) (i) twelve (12) equal monthly installments of an amount per installment
equal to one twenty-fourth of Executive’s Base Salary (determined as of the Date
of Termination), (ii) and if applicable, where Employer has been party to a
Business Combination Transaction, and such termination occurs within twelve (12)
months of the Business Combination Transaction, (a) twelve (12) equal monthly
installments of an amount per installment equal to one twelfth of Executive’s
base Salary; (b) benefits shall continue for twelve (12) months; and (c) shall
be paid the full Target Bonus (determined as of the Date of Termination), and
(iii) a lump sum cash payment, within five days following such Date of
Termination, of an amount equal to any earned but unpaid Base Salary or bonus
due to Executive in respect of periods through the Date of Termination plus
accrued vacation in accordance with Employer’s vacation policy -- subject to all
required deductions and withholdings (the “Accrued Amounts”).  The amount set
forth in Section 9(a)(i) and 9(a)(ii) shall be payable if and only if the
Executive shall have executed on or before the 30th day following the Date of
Termination (or other later date specified by Employer) a full Release and
Covenant not to sue the Employer and its employees, officers, directors and
stockholders in the form provided by Employer.  For purposes of this Agreement,
a “Business Combination Transaction” shall be deemed to mean a transaction that
results in: A. a merger or consolidation of the Employer with or into another
entity in which the Employer shall not be the surviving entity; B. a dissolution
of the Employer; C. a transfer of all or substantially all of the assets of the
Employer in one transaction or a series of related transactions to one or more
other persons or entities; or D. any “person” or “group” (as those terms are
used in Sections 13(d) and 14(d) of the 1934 Act), other than Seren Capital L.P.
and Stephen T. Winn or any Affiliate of Stephen T. Winn, or a trustee or other
fiduciary holding securities under an employee benefit plan of the Employer,
becoming the “beneficial owner” (as defined in Rule 13d-3 of the 1934 Act),
directly or indirectly, of securities of the Employer representing 40% or more
of the combined voting power of the Employer’s then outstanding securities.

(b)       Cause or By Executive Other than for Good Reason.  If Executive’s
employment is terminated by Employer for Cause or by Executive other than for
Good Reason, then Employer shall pay Executive, within five (5) days following
such Date of Termination, in a lump sum cash payment, the Accrued Amounts.

10.       No Mitigation.  Executive shall not be required to mitigate amounts
payable pursuant to Section 9 of this Agreement by seeking other employment or
otherwise, nor shall such payments be reduced on account of any remuneration
earned by Executive attributable to employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by
Executive to Employer or otherwise.

5

--------------------------------------------------------------------------------





11.       Confidentiality, Non-Compete, and Non-Solicitation.

(a)       Non-Disclosure and Non-Use of Confidential Information.  Executive
shall not disclose any Employer Confidential Information to any third party
(other than accountants, lawyers and other third parties engaged by and working
at the behest of Employer) without the specific written consent of Employer and
shall use Employer Confidential Information solely for the benefit of
Employer.  For a period of five (5) years following the termination of
Executive’s employment with the Company (regardless of whether termination is
voluntary or involuntary and with or without cause), Executive will not, without
the written consent of the Company, use, disclose, reproduce, or distribute any
of the Company’s Confidential Information.

(b)       Definition of Confidential Information.  For purposes of this
Agreement, Employer “Confidential Information” shall mean all information,
regardless of its form or format, about the Company, its Customers and employees
that is not readily accessible to the public and not a matter of common
knowledge in the Company’s business trade or industry and that is disclosed to
or learned by Executive as a direct or indirect consequence of or through
Executive’s employment with Employer – about Employer, its parents or
subsidiaries, including information about Employer’s technology, finances,
business methods, plans, operations, services, products and processes (whether
existing or contemplated), or any of its executives, clients, agents or
suppliers, information relating to software programs, source codes or object
codes; computer systems; computer systems analyses, testing results; flow charts
and designs; product specifications and documentation; user documentation; sales
plans; sales records; sales literature; customer lists and files; research and
development projects or plans; marketing and merchandising plans and strategies;
pricing strategies; price lists; sales or licensing terms and conditions;
consulting sources; supply and service sources; procedure or policy manuals;
legal matters; financial statements; financing methods; financial projections;
and the terms and conditions of business arrangements with its parent, clients,
suppliers, banks, or other financial institutions.

(c)          Covenant Not To Compete.  Executive hereby agrees that during
employment and for a period of one year thereafter (the “Restricted Period”)
(other than on behalf of employer or its affiliates), Executive shall not
provide the same or substantially the same services to a Competing Business
anywhere in the Restricted Area, regardless of whether these services are
provided as a principle, agent, employee executive, consultant, or volunteer,
provided, however, that mere ownership of securities having no more than one
percent of the outstanding voting power of any Competing Business listed on any
national securities exchange or traded actively in the national over-the-counter
market shall not be deemed to be in violation of this Agreement so long as
Executive otherwise complies with the terms of this provision.    

 “Restricted Area” shall mean each and every current market throughout the
United States in which Employer conducts business.  The term “Restricted Area”
shall also include any potential markets that Executive is directly or
indirectly involved in helping develop on behalf of Employer during the 12
months immediately preceding his termination of employment.  The term “Competing
Business” shall have the same definition as set forth in Section (d) below.

6

--------------------------------------------------------------------------------





(d)       Non-Solicitation of Customers.  Executive hereby agrees that, during
the Employment Period and for a period of  one year thereafter (the “Restricted
Period”), (other than on behalf of Employer or its affiliates), Executive shall
not in any way directly or indirectly, for the purpose of conducting or engaging
in a Competing Business:

 (i) solicit any business from, or attempt to sell any products or services, or
to call upon or solicit any customer or client of the Company then-existing, or
any Past customer of Employer, or any affiliate of Employer that Executive had
direct or indirect contact while employed with Employer;

(ii) assist, cooperate or encourage any third party to do any of the
foregoing.  

For purposes of this Section 11(c) and (d), the term "Past" customer or "Past"
licensee shall refer to any former customer or licensee of Employer or any
affiliate within one year of their having ceased to be a customer or licensee of
Employer or any affiliate.  “Competing Business” means the business of
developing, designing, publishing, marketing, maintaining or distributing
databases and software applications which are competitive with products or
services of Employer, are generally referred to as "single family or
multi-tenant real estate management applications" and are generally used at
apartment communities by personnel engaged in the operation, screening, call
center, leasing, pricing, promotion and maintenance of apartment units.  Without
limitation of the foregoing, single family or multi-tenant real estate
management applications, data bases, software and services shall include
software used in prospecting, selling or screening potential residents,
performing property management or accounting functions, providing pricing
information or performing market research, communicating via the Internet with
applicants, residents, service providers, suppliers and advertising providers,
facilitating or providing billing, payments and cash management services, vendor
screening and vendor compliance services, providing energy management or
convergent billing services and producing, soliciting and/or assisting with the
solicitation of insurance products or services or developing, marketing or
selling a single family or multi-tenant vendor network solution.

(e)       Non-Solicitation of Licensees.  Executive hereby agrees that, during
the Restricted Period (other than on behalf of Employer or its affiliates),
Executive shall not in any way directly or indirectly, for the purpose of
conducting or engaging in a Competing Business:

 (i) solicit any business from, or attempt to sell any products or services, or
to call upon or solicit any licensee of the Company then-existing, or any Past
licensee of Employer, or any affiliate of Employer that Executive had direct or
indirect contact while employed with Employer;

(ii) assist, cooperate or encourage any third party to do any of the
foregoing.  

7

--------------------------------------------------------------------------------





For purposes of this Section 11(e), the term "Past" customer or "Past" licensee
shall refer to any former customer or licensee of Employer within one year of
their having ceased to be a customer or licensee of Employer.

(f)       Non-Interference with Employees.  Executive hereby agrees, during the
Restricted Period, not to, directly or indirectly, solicit or induce any of
Employer's or any affiliate’s then-existing employees, representatives,
consultants or agents to give up employment with or representation of Employer
or any affiliate.  

(g)       Non-Interference with Business Relationships.  Executive hereby
agrees, during the Restricted Period, that Executive shall not, directly or
indirectly, for the purpose of conducting or engaging in a Competing Business,
utilize Employer Confidential information to interfere with, impair, or
adversely affect any contractual relationships or business relationships between
the Employer and any of the technology or distribution companies with whom the
Employer or any affiliate has strategic relationships.

(h)       Non-Disparagement.  Executive hereby agrees that during the Restricted
Period, Executive shall not disparage either orally or in writing the Employer
or any affiliate, their products or services, or their officers, directors, or
employees.

(i)       Injunctive Relief.  Executive recognizes and agrees that the injury
the Employer will suffer in the event of a breach of this Section 11 may cause
the Employer irreparable injury that cannot adequately be compensated by
monetary damages alone.  Therefore, in the event of a breach of this Section 11
by Executive, or any attempted or threatened breach, Executive agrees that the
Employer, without limiting any legal or equitable remedies available to it, may
be entitled to equitable relief by preliminary and permanent injunction or
otherwise, without the necessity of posting any bond or undertaking, against
Executive and/or the business enterprise with which Executive may have become
associated, from any court of competent jurisdiction.

12.       Reasonableness of Restrictions.  Executive understands and
acknowledges that Employer would not have entered into the Employment Agreement,
unless and until it had secured from Executive assurance that Executive would
become and remain, until the Date of Termination, as an Executive of Employer in
accordance with the terms and conditions hereof including the specific
restriction on disclosure of confidential information in accordance with the
terms of Section 11 hereof.  Executive expressly acknowledges and agrees that
the covenants and restrictive agreements contained in this Agreement are
reasonable as to scope, location, and duration and that observation thereof will
not cause Executive undue hardship or unreasonably interfere with Executive’s
ability to earn a livelihood and practice Executive’s present skills and
trades.  Executive has consulted with legal counsel of his selection regarding
the meaning of such covenants and restrictions, which have been explained to his
satisfaction.

13.       Successors; Binding Agreement.

          (a)       Employer's Successors.  Employer shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of its businesses and/or assets (“Transaction”) to
assume and agree to perform this Agreement in the same manner and to the same
extent that Employer would be required to perform it if no such succession had
taken place.  Employer may honor the obligation set forth in the preceding
sentence through execution in the course of consummating the Transaction of
either a specific assignment and assumption agreement relating to the
obligations set forth herein, or a general assignment and assumption
agreement.  Failure of Employer to obtain such assumption and agreement prior to
the effectiveness of any such succession shall be a material breach of a
material provision of this Agreement and shall entitle Executive to compensation
in the same amount and on the same terms as he would be entitled to hereunder if
he terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.  As used in this Agreement,
the “Employer” shall mean Employer as hereinbefore defined and any successor to
the business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 13 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

8

--------------------------------------------------------------------------------





(b)       Executive’s Successors.  This Agreement shall not be assignable by
Executive.  This Agreement and all rights of Executive hereunder shall inure to
the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If Executive should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee, or other designee or, if there be no
such designee, to Executive’s estate.

14.       Indemnification.  To the fullest extent permitted by law, Employer
shall indemnify Executive (including the advancement of legal, accounting and
other expert expenses) for any judgments, fines, amounts paid in settlement and
reasonable expenses, including attorneys’ fees, incurred by Executive in
connection with the defense of any lawsuit or other claim to which he is made a
party by reason of performing his responsibilities as an officer or executive of
Employer or any of its subsidiaries; except that, Employer shall have no such
duty of indemnification with regard to claims or suits brought, for any reason,
against Executive by any former employer of Executive.

15.       Notice.  For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered to a national overnight
delivery service or (unless otherwise specified) mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as set forth in the Preamble of this Agreement or to such other
address as any party may have furnished to the others in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.  No notices may be given via e-mail or facsimile transmission.

16.       Severability.  Should any term, condition, provision or part of this
Agreement be found to be unlawful, invalid, illegal or unenforceable, that
portion shall be deemed null and void and severed from the Agreement for all
purposes, but such illegality, or invalidity or unenforceability shall not
affect the legality, validity or enforceability of the remaining parts of this
Agreement, and the remainder of the Agreement shall remain in full force and
effect, unless such would be manifestly inequitable or would serve to deprived
either party of a material part of what it bargained for in entering in this
Agreement.

9

--------------------------------------------------------------------------------





17.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

18.       Withholding.  Notwithstanding any other provision of this Agreement,
Employer may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

19.       Confidential Information and Invention Assignment.  Executive shall
execute and deliver a Confidential Information, Invention Assignment and
Arbitration Agreement in the form attached as Exhibit III hereto.

20.       Outside Fees.  Executive agrees and covenants not to solicit or
receive, in connection with his employment with Employer, any income or other
compensation from any third party doing business with Employer, including,
without limitation, any supplier, client, customer, or executive of Employer.

21.       Miscellaneous.   No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by Executive and an authorized officer of Employer.  No waiver
by any party hereto at any time of any breach by the other parties hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
any such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  Any
termination of Executive’s employment or of this Agreement shall have no effect
on any continuing obligations arising under this Agreement, including without
limitation, the right of Executive to receive payments pursuant to Section 9
hereof and the obligations of Executive described in Section 11 hereof.

22.       Applicable Law, Venue, Jurisdiction and Arbitration.  This Agreement
shall be governed, construed, and enforced in accordance with the laws of the
State of Texas, or U.S. federal law when applicable and supreme (without regard
to the principles of conflicts of law).  Any action or proceeding concerning,
related to, regarding, or commenced in connection with the Agreement must be
brought in a state or federal court located in Denton County, Texas, and the
parties to the Agreement hereby irrevocably submit to the personal jurisdiction
of such courts and waive any objection they may now or hereafter have as to the
venue of any such action or proceeding brought in any such court, or that any
such court is an inconvenient forum.  

(a)       Arbitration Option.  Either party shall also have the option to submit
any disputes between Executive (and his attorneys, successors, and assigns) and
Employer (and its Affiliates, shareholders, directors, officers, employees,
agents, successors, attorneys, and assigns) relating in any manner whatsoever to
Executive’s employment or termination thereof by either party, including,
without limitation, all disputes arising under this Agreement, ("Arbitrable
Claims") to binding arbitration in Denton County, Texas, pursuant to the rules
of the American Arbitration Association and the arbitration rules set forth in
Texas Code of Civil Procedure (the “Rules”).   The arbitrator shall administer
and conduct any arbitration in accordance with Texas law, including the Texas
Code of Civil Procedure, or U.S. federal law when applicable and supreme.  To
the extent that the AAA Employment Rules conflict with Texas or U.S. federal
law, Texas or U.S. federal law shall take precedence.   All persons and entities
specified in this Section (other than Employer and Executive) shall be
considered third-party beneficiaries of the rights and obligations created by
this Section on Arbitration.  The decision of the Arbitrator shall be final and
binding on the parties and judgment upon the award may be entered in any of the
aforementioned courts having jurisdiction over this Agreement.

10

--------------------------------------------------------------------------------





(b)       Arbitrable Claims.  Arbitrable Claims shall include, but are not
limited to, contract (express or implied) and tort claims of all kinds, as well
as all claims based on any federal, state, or local law, statute, or regulation,
excepting only claims under applicable workers' compensation law and
unemployment insurance claims. By way of example and not in limitation of the
foregoing, Arbitrable Claims shall include (to the fullest extent permitted by
law) any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, as well
as any claims asserting wrongful termination, harassment, breach of contract,
breach of the covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, defamation, invasion of privacy, and claims related to
disability.  The parties shall be eligible to recover in arbitration any and all
types of relief that would otherwise be available to them if they brought their
claims in a judicial forum. Executive understands that this Agreement does not
prohibit him from pursuing an administrative claim with a local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Appeals Board.  This Agreement does, however, preclude Executive from pursuing
court action regarding any such claim, except as permitted by law.

(c)       Procedure.

1.  Initiation.  Arbitration of Arbitrable Claims shall be in accordance with
the Employment Rules and Mediation Procedures of the American Arbitration
Association as amended ("AAA Employment Rules"), as augmented in this Agreement.
Arbitration shall be initiated as provided by the AAA Employment Rules, although
the written notice to the other party initiating arbitration shall also include
a statement of the claim(s) asserted and the facts upon which the claim(s) are
based.  Either party may bring an action in court to compel arbitration under
this Agreement and to enforce an arbitration award.

2.  Binding Arbitration. Arbitration shall be final and binding upon the parties
and shall be the exclusive forum for all Arbitrable Claims, except for any
appeals or enforcement of an arbitration award. Should one party select
arbitration pursuant to this Agreement, then no other party shall initiate or
prosecute any lawsuit or administrative action on overlapping issues of law or
fact, unless the rights or obligations of third parties not subject to being
determined in such arbitration are affected or must be determined in order for
there to be a complete determination of the controversy, in which event the
arbitration may be stayed or dismissed pending determination of the parties’
rights in a different forum where appropriate third parties are joined.

11

--------------------------------------------------------------------------------





3.  Venue.  All arbitration hearings under this Agreement shall be conducted in
Denton County, Texas.

4.  Arbitrator's Decision Must Be In Writing.  The decision of the arbitrator
shall be in writing and shall include a statement of the essential conclusions
and findings upon which the decision is based.

          (d)       Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE ANY RIGHTS
THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS, INCLUDING WITHOUT
LIMITATION ANY RIGHT TO TRIAL BY JURY AS TO THE MAKING, EXISTENCE, VALIDITY, OR
ENFORCEABILITY OF THE AGREEMENT TO ARBITRATE.

          (e)       Arbitrator Selection and Authority. All disputes involving
Arbitrable Claims shall be decided by a single arbitrator. The arbitrator shall
be selected by mutual agreement of the parties within thirty (30) days of the
effective date of the notice initiating the arbitration. If the parties cannot
agree on an arbitrator, then the complaining party shall notify the AAA and
request selection of an arbitrator in accordance with the AAA Employment Rules.
The arbitrator shall have only such authority to award equitable relief,
damages, costs, and fees as a court would have for the particular claim(s)
asserted. The arbitrator shall have exclusive authority to resolve all
Arbitrable Claims, including, but not limited to, whether any particular claim
is arbitrable and whether all or any part of this Agreement is void or
unenforceable.

          (f)       Arbitration Fees.  Employer shall pay the expenses and fees
of the arbitrator, together with other expenses of the arbitration incurred or
approved by the neutral arbitrator, but excluding an initial filing fee of $100
(payable to AAA), and counsel fees or witness fees or other expenses incurred by
a party for his or own benefit.  If the allocation of responsibility for payment
of the arbitrator's fees would render the obligation to arbitrate unenforceable,
the parties authorize the arbitrator to modify the allocation as necessary to
preserve enforceability.

          (g)       Confidentiality. All proceedings and all documents prepared
in connection with any Arbitrable Claim shall be confidential and, unless
otherwise required by law, the subject matter thereof shall not be disclosed to
any person other than the parties to the proceedings, their counsel, witnesses
and experts, tax and financial advisors and immediate family members of
Executive, the arbitrator, and, if involved, the court and court staff. All
documents filed with the arbitrator or with a court shall be filed under seal.
The parties shall stipulate to all arbitration and court orders necessary to
effectuate fully the provisions of this subsection concerning confidentiality.

12

--------------------------------------------------------------------------------





          (h)       Continuing Obligations. The rights and obligations of
Executive and Employer set forth in this Section on Arbitration shall survive
the termination of Executive's employment and the expiration of this Agreement.

23.       Section 409A.

1.  Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the final regulations and any
guidance promulgated thereunder (“Section 409A”) at the time of Executive’s
termination (other than due to death), and the severance payable to Executive,
if any, pursuant to this Agreement, when considered together with any other
severance payments or separation benefits which may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) will not and could not under any circumstances, regardless of when
such termination occurs, be paid in full by March 15 of the year following
Executive’s termination, then only that portion of the Deferred Compensation
Separation Benefits which do not exceed the Section 409A Limit (as defined
below) may be made within the first six (6) months following Executive’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit.  For these purposes, each severance payment is hereby
designated as a separate payment and will not collectively be treated as a
single payment.  Any portion of the Deferred Compensation Separation Benefits in
excess of the Section 409A Limit shall accrue and, to the extent such portion of
the Deferred Compensation Separation Benefits would otherwise have been payable
within the first six (6) months following Executive’s termination of employment,
will become payable on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of Executive’s
termination.  All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.  Notwithstanding anything herein to the contrary, if
Executive dies following his termination but prior to the six (6) month
anniversary of his termination, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit.

2.  The foregoing provision is intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  Employer and Executive
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Executive under Section 409A.

3.  For purposes of this Agreement, “Section 409A Limit” will mean the lesser of
two (2) times: (A) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during the Employer’s taxable year preceding
Employer’s taxable year of Executive’s termination of employment as determined
under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (B) the maximum amount that may
be taken into account under a qualified plan pursuant to Section 401(a)(17) of
the Code for the year in which Executive’s employment is terminated.

13

--------------------------------------------------------------------------------





24.       Entire Agreement.  This Agreement, including the Notice of Stock
Option Grant attached as Exhibit I, the , the Restricted Stock Agreement
attached as Exhibit II, and the Confidential Information, Invention Assignment
and Arbitration Agreement attached as Exhibit III, sets forth the entire
agreement of the parties hereinafter in respect of the subject matter contained
herein and supersedes all prior agreements, letters of intent, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by an officer, executive or representative of any party hereto;
and any prior agreement of the parties hereto in respect to the subject matter
contained herein.  Executive acknowledges and agrees that no officer, executive
or representative of Employer is authorized to offer any term or condition of
employment which is in addition to or different than those set forth in this
Agreement.



[SIGNATURE PAGE FOLLOWS]





14

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the parties, intending to be legally bound, have
executed this Agreement on the Effective Date.



 

REALPAGE, INC.

   

By:

/s/ Stephen T. Winn

Name: Stephen T. Winn

Title: Chief Executive Officer     EXECUTIVE:    

/s/ W. Bryan Hill

W. Bryan Hill





(Signature Page – Employment Agreement)



15

